number release date id office uilc cca_2010082315575932 ----------------------------- from -------------------- sent monday date pm to ---------------------- cc subject re --------------------------- ----------- here is a quick and simple summary of what the letter says the federal government is considered one big employer so two federal agencies that pay wages to an employee in a single calendar_year only need to go up the social_security_wage_base one time sec_3122 gives federal agencies flexibility on how to deal with wage_base issues if both federal agencies make payments to the same employee in a single calendar_year they can either i coordinate with each other to make sure that no social_security_tax is paid on wages in excess of the wage_base or ii not coordinate with each other and simply withhold and pay social_security_taxes on wages paid to the employee without regard to the wage_base regardless of which option the federal agencies use the employee can take a credit on their for any social_security_taxes paid on wages exceeding the wage_base see sec_6413 which provides that the two federal agencies are treated as separate employers for purposes of the credit employees get on their for excess fica the agencies could also seek a refund or adjustment of fica paid on wages exceeding the wage_base after the close of the calendar_year but if they do this then they need to go through the process of seeking the employee's consent to request a refund on the employee's behalf
